                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    SEAN CHIASSON                                            CIVIL ACTION

    VERSUS                                                     NO. 19-2502

    ROGERS-PREMIER ENTERPRISES,                            SECTION “R” (4)
    LLC AND LIBERTY MUTUAL FIRE
    INSURANCE COMPANY



                           ORDER AND REASONS


       Before the Court is defendants Rogers-Premier Enterprises, LLC’s, and

Liberty Insurance Corporation’s motion to dismiss plaintiff Sean Chiasson’s

complaint. 1 Because prescription has not been interrupted, the Court grants

the motion.



I.     BACKGROUND

       On October 25, 2017, the plaintiff, Sean Chiasson, was covering a load

of cargo in a commercial trailer with plastic sheeting at National Gypsum

Services Company on behalf of his employer, Rogers-Premier Enterprises,

LLC. 2 While covering the cargo, the plaintiff slipped and fell to the ground,




1      R. Doc. 6.
2      R. Doc. 1 at ¶ 8.
resulting in injury to his arm and back.3 Less than five months after the

accident, on March 15, 2018, the plaintiff filed suit against National Gypsum,

as well as National Gypsum’s insurer. 4 Chiasson and the defendants in the

earlier suit settled, and the suit was dismissed on March 7, 2019. 5

      On March 19, 2019, twelve days after the earlier suit was dismissed, the

plaintiff filed this action against his employer at the time of the injury,

Rogers-Premier, as well as its insurer, Liberty Insurance. 6 The Plaintiff

attached to his complaint a certificate in compliance with Local Rule 3.1

noting that this suit and the earlier suit “both arise out of a fall resulting from

the intentional and negligent conduct of National Gypsum (NGC) and the

intentional conduct of Rogers-Premier Enterprises, LLC.”7 The defendants

moved to dismiss Chiasson’s claims, arguing that the claims are time-barred

under Louisiana law, because the complaint was filed more than one year

after the injury.8 Chiasson contends that the earlier suit interrupted the

prescription period against Rogers-Premier and Liberty Insurance, as they

are solidarily or jointly liable with National Gypsum.9


3     Id. at ¶ 9.
4     See R. Doc. 8 at 1-3; see also R. Doc. 1 (Case No. 18-2768).
5     See R. Doc. 8 at 3; see also R. Doc. 49 (Case No. 18-2768).
6     R. Doc. 1.
7     R. Doc. 1-2 at ¶ 3.
8     R. Doc. 6; R. Doc. 6-1.
9     See R. Doc. 8.
                                        2
II.   LEGAL STANDARD

      In a motion to dismiss for failure to state a claim under Rule 12(b)(6),

the Court must accept all well-pleaded facts as true and view the facts in the

light most favorable to the plaintiff. See Baker v. Putnal, 75 F.3d 190, 196

(5th Cir. 1996). The Court must resolve doubts as to the sufficiency of the

claim in the plaintiff’s favor. Vulcan Materials Co. v. City of Tehuacana, 238

F.3d 382, 387 (5th Cir. 2001). But to survive a Rule 12(b)(6) motion, a party

must plead “sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The

claim must be dismissed if there are insufficient factual allegations to raise

the right to relief above the speculative level, Twombly, 550 U.S. at 555, or if

it is apparent from the face of the complaint that there is an insuperable bar

to relief, Jones v. Bock, 549 U.S. 199, 215 (2007). The Court is not bound to

accept as true legal conclusions couched as factual allegations. Iqbal, 556

U.S. at 679.

      On a Rule 12(b)(6) motion, the Court must limit its review to the

contents of the pleadings, including attachments thereto. Brand Coupon

Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014).

The Court may also consider documents attached to a motion to dismiss or


                                       3
an opposition to that motion when the documents are referred to in the

pleadings and are central to a plaintiff’s claims. Id.

      Where it is evident from the pleadings that the action is time-barred,

and the pleadings fail to raise some basis for tolling or the like, the Court may

dismiss a claim under Rule 12(b)(6). Jones v. Alcoa, Inc., 339 F.3d 359, 366

(5th Cir. 2003). “Ordinarily, the party pleading prescription bears the

burden of proving that the plaintiff’s claims have prescribed.” Terrebonne

Par. Sch. Bd. v. Mobil Oil Corp., 310 F.3d 870, 878 (5th Cir. 2002). But, once

prescription is evident from the pleadings, the burden shifts to the plaintiff

to demonstrate that prescription was either suspended or interrupted. Id.;

see also In re Med. Review Panel for Claim of Moses, 788 So. 2d 1173, 1177

(La. 2001).



III. DISCUSSION

      A.      Prescription

      When the basis of federal jurisdiction is diversity of citizenship, a

federal court applies the statute of limitations that the forum state would

apply. Huss v. Gayden, 571 F.3d 442, 449-50 (5th Cir. 2009) (citing Guar.

Trust Co. v. York, 326 U.S. 99, 109-10 (1945)). Therefore, as both parties




                                       4
recognize, Louisiana prescription law applies to determine whether the

plaintiff’s claims against the defendants are time-barred.

      Plaintiff’s tort claim is a delictual action, and therefore the prescriptive

period is one year. La. Civ. Code. art. 3492. The prescriptive period begins

to run “from the day the injury or damage is sustained.” Id.           Here, the

plaintiff was injured on October 25, 2017.10          Therefore, his one-year

prescriptive period began to run on that date and would expire on October

26, 2018, unless the prescriptive period was suspended, interrupted, or

otherwise tolled. Because the plaintiff filed this suit on March 19, 2019, the

plaintiff’s claims are prescribed unless the prescriptive period was

suspended, interrupted, or otherwise tolled.

      Chiasson argues that the prescriptive period on his claims against

defendants was interrupted when he filed the earlier lawsuit against National

Gypsum because he asserts that defendants are jointly or solidarily liable

with National Gypsum and National Gypsum’s insurer. 11 Under Louisiana

law, “[p]rescription is interrupted when the . . . obligee commences action

against the obligor, in a court of competent jurisdiction and venue.” La. Civ.

Code art. 3462. “Interruption of prescription against one joint tortfeasor is




10    R. Doc. 1 at ¶ 8.
11    See R. Doc. 8.
                                        5
effective against all tortfeasors.” La. Civ. Code art. 2324. Chiasson explicitly

referenced the earlier suit in an attachment to his complaint, 12 which may be

considered for the purpose of a Rule 12(b)(6) motion to dismiss. The issue

is whether the plaintiff has alleged facts sufficient to show that Rogers-

Premier and Liberty Insurance are jointly or solidarily liable with the

defendants in the first suit in order to interrupt prescription. 13 Id.

      To be jointly liable under Louisiana law, two tortfeasors must have

both caused a plaintiff’s injury. See La. Civ. Code art. 2324(B). Here,

Chiasson has not alleged sufficient facts to show that National Gypsum and

the defendants are joint tortfeasors, because Chiasson has not alleged any

facts to show that National Gypsum caused his injury. Instead, the plaintiff

bases his claim of joint liability solely on legal conclusions. Chiasson has

alleged only that Rogers-Premier’s conduct “was joined by the negligent and

intentional conduct of National Gypsum, making them joint tortfeasors.” 14

This is a legal conclusion that the Court need not accept. See Iqbal, 556 U.S.


12      R. Doc. 1-2.
13      If Rogers-Premier and Liberty Insurance are jointly or solidarily liable
with National Gypsum and its insurer, prescription is interrupted even
though the suit against the earlier defendants was settled. This is because
although “[i]nterruption is considered never to have occurred if the plaintiff
. . . voluntarily dismisses the action,” a “settlement and subsequent dismissal
of a defendant pursuant to a transaction or compromise shall not qualify as
a voluntary dismissal.” La. Civ. Code. art. 3463.
14      R. Doc. 1 at ¶ 20.
                                          6
at 677-78. And in the attachment to his complaint, Chiasson states that this

matter arises “out of a fall resulting from the intentional and negligent

conduct of National Gypsum,” without alleging any facts as to what that

conduct may be.15     In the complaint Chiasson filed in the earlier suit, he

alleged that National Gypsum “failed to provide the necessary safety

equipment for accomplishing plaintiff’s job.”16 But the allegations of that

complaint, which was filed in a separate case and is not in the record, are not

entitled to the same assumption of truth as the facts the plaintiff has pleaded

in his complaint in this suit.

      Chiasson’s complaint also references a contract between National

Gypsum and Rogers-Premier, which was a master service agreement

governing the relationship between National Gypsum and Rogers-Premier.

But the plaintiff does not allege that this contract is the basis for the joint

liability of Rogers-Premier and National Gypsum.17 Rather, Chiasson relies

upon this contract solely as a basis for Rogers-Premier’s liability.18 Indeed,

this contract states that Rogers-Premier is responsible for providing a fall

protection system for employees, not National Gypsum. 19         Because the


15    R. Doc. 1-2.
16    See R. Doc. 1 at ¶ 10 (Case No. 18-2768).
17    See Doc. 1 at ¶ 11; Doc. 8 at 2.
18    See Doc. 1 at ¶ 12-13; Doc 8 at 2.
19    R. Doc. 8-1 at 6.
                                       7
complaint relies upon legal conclusions and offers no facts upon which the

Court could find that the defendants are jointly liable, the plaintiff has not

carried his burden of showing that defendants in this suit and the earlier suit

are jointly liable.

      Chiasson also alleges that Rogers-Premier and Liberty Insurance are

liable in solido with National Gypsum and its insurer. This claim is more

difficult to prove than joint liability, as defendants are liable in solido only

when they conspire together to commit an intentional or willful act. La. Civ.

Code art. 2324(A).     A conspiracy requires a “meeting of the minds or

collusion between the parties for the purpose of committing wrongdoing”

and can be proved by showing actual knowledge of the parties, overt actions

taken together, or the knowledge of one co-conspirator of the impropriety of

the actions taken by the other co-conspirator. See Curole v. Delcambre, 224

So. 3d 1074, 1082 (La. App. 3 Cir. 2017). Here, the plaintiff alleges no facts

that can lead to the conclusion that there was any sort of meeting of the

minds for the purposes of wrongdoing between National Gypsum and

Rogers-Premier or Liberty Insurance. Therefore, the Court cannot find the

defendants in the earlier suit in solido liable with the defendants here.

      Because the plaintiff relies upon legal conclusions and fails to allege

sufficient factual allegations by which the Court can find joint or in solido


                                       8
liability between the defendants in the earlier suit and Rogers-Premier and

Liberty Insurance, the Court cannot find that that the earlier suit interrupted

prescription against Rogers-Premier and Liberty Insurance.         The Court

therefore finds that the plaintiff’s claims against the defendants are

prescribed.



      B.      Leave to Amend

      Chiasson also requests leave to amend his complaint “to more clearly

state facts demonstrating that prescription has not run.”20 Plaintiff has not

previously amended his complaint. “The Court should freely give leave when

justice so requires.” Fed. R. Civ. P. 15(a)(2). See also Foman v. Davis, 371

U.S. 178, 182 (1962) (“If the underlying facts or circumstances relied upon

by a plaintiff may be a proper subject of relief, he ought to be afforded an

opportunity to test his claim on the merits.”). When deciding whether leave

to amend should be given, the Court considers multiple factors, including

“undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment,

[and] futility of the amendment.” Foman, 371 U.S. at 182. The Court finds


20    R. Doc. 8 at 4.
                                      9
none of these factors present here.       The Court will therefore dismiss

Chiasson’s complaint without prejudice and with leave to amend within

twenty-one days of entry of this Order.



IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS the defendant’s motion

to dismiss under Federal Rule of Civil Procedure 12(b)(6). This dismissal is

WITHOUT PREJUDICE and with leave to file an amended complaint within

twenty-one days of this order.




        New Orleans, Louisiana, this _____
                                      1st  day of October, 2019.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     10
